DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed November 30, 2021.  Claims 1-9 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 USC 112(b) has been withdrawn. 
	Applicant’s amendments and associated arguments, with respect to claims 1-6 invoking 35 U.S.C. 112(f), or 35 U.S.C. 112, sixth paragraph (pre-AIA ), have been fully considered and are persuasive.  Claims 1-6 are no longer interpreted to invoke 35 U.S.C. 112(f), or 35 U.S.C. 112, sixth paragraph (pre-AIA ).  
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered but are not persuasive.
These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which auction occurs. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Since the Applicant’s invention can be implemented on a general purpose computer, there has been no improvement to the technical field or improvement to the functioning of a computer.  The claimed invention may have solved the business problem of preventing unreasonable price rise, but it is not a claimed solution necessarily rooted in computer technology.   The invention as claimed does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one or more computers as recited is a generic computer that performs functions.  These are generic computer functions.  The claim does not add meaningful limitations to the idea of preventing unreasonable price rise beyond generally linking the claim to a particular technological environment, that is, implementation via computers.
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant contends that Aoki does not disclose update the buyer of each of all the plurality of items corresponding to the same buyer to absence of a buyer.  Aoki, though does indeed teach update the buyer of each of all the plurality of items corresponding to the same buyer to absence of a buyer (Aoki:   paragraph [0074] - Also, it notifies the former buying user who has dropped off from a maximum amount .  Aoki thereby teaches the claimed limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (rejection of the bids of each of the plurality of items corresponding to the same buyer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests amending to include these limitations to overcome the cited references.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-9, under Step 2A claims 1-9 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites an auctioning device: 
receive a bid including one or more items from among a plurality of items which are bid candidates, from a bidder;
determine whether a received bid price for each item subjected to bidding is higher than a sale price of respective ones of the item subjected to bidding, and
decide to update a buyer of the item in the case where the bid price is higher than the sale price, based on buyer information including the buyer and the sale price of the item;
in the case where, when the decision is made to update the buyer, a bid price for at least one item from among a plurality of items corresponding to a same buyer is higher than a sale price of the item, update the buyer of each of all the plurality of items corresponding to the same buyer to absence of a buyer; and
when the decision is made to update the buyer, update the sale price of the item for which the bid price higher than the sale price is bid, to the bid price, and update the buyer of the item to the bidder of the bid price.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above 


Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a bid rejection means and a buyer reflection means. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts 
receiving or transmitting data over a network (receiving a bid).
performing repetitive calculations (determine, update buyer, update sales price).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-5 also do not integrate the abstract idea into a practical application. Notably, claims 2-5 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-5 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-5 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-5 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-5 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 6-9, these claims recite at least substantially similar concepts and elements as recited in claims 1-5 such that similar analysis of the claims would be apparent. As such, claims 6-9 are rejected under at east similar rationale. 




	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2001/0039531 A1).

Regarding claims 1, 6, and 8, Aoki discloses an auctioning device comprising:
a memory storing instructions a storage storing information including a buyer and sale price of each item (Aoki:   Figure 1, 2); and one or more processors configured to execute the instructions to:
receive a bid including one or more items from among a plurality of items which are bid candidates, from a bidder (Aoki:   paragraph [0043] - In the auction implemented by the present invention, a buying user is permitted to bid for a desired combination (including the case of a single item));
determine whether a received bid price for each item subjected to bidding is higher than a sale price of respective ones of the item subjected to bidding (Aoki:   Figure 4A, 4B);
decide to update a buyer of the item in the case where the bid price is higher than the sale price, based on buyer information including the buyer and the sale price of the item; in the case where, when the decision is made to update the buyer, a bid price for at least one item from among a plurality of items corresponding to a same buyer is higher than a sale price of the item, update the buyer of each of all the plurality of items corresponding to the same buyer to absence of a buyer (Aoki:   paragraph [0074] - Also, it notifies the former buying user who has dropped off from a maximum amount presenter and a buying user who has newly become a maximum amount presenter to that effect by 
when the decision is made to update the buyer, update the sale price of the item for which the bid price higher than the sale price is bid, to the bid price, and update the buyer of the item to the bidder of the bid price (Aoki:   Figure 4B);
wherein the storage stores the buyer information as a progress of an auction while sequentially updating eh buyer information (Aoki:   Figure 2 – item management and bid management database).

Regarding claims 2, 7, and 9, Aoki discloses all of the limitations as noted above in claims 1, 6, 8.  Aoki further discloses convert received bid information including a plurality of items into a combination of bid prices for the respective items (Aoki: paragraph [0064] - [0070], Figure 5 - find aggregate items 505).  

Regarding claim 3, Aoki discloses all of the limitations as noted above in claim 1.  Aoki further discloses calculate a lowest bid price by adding a predetermined amount of increase or a predetermined rate of increase of the updated sale pricee, and determine whether a received bid price for each item is higher than the lowest price calculated based on the updated sale price (Aoki: Figure 3 - minimum price).  

Regarding claim 4, Aoki discloses all of the limitations as noted above in claim 1.  Aoki further discloses make a salability notification to a bidder influenced by the update of the buyer (Aoki: paragraph [0074] - Also, it notifies the former buying user who has .  

Regarding claim 5, Aoki discloses all of the limitations as noted above in claim 1.  Aoki further discloses perform the display in a state in which whether the bid price is for a combination of items or for an individual item is distinguishable (Aoki: Figure 4A, 4B, paragraph [0057] - When multiple items are collectively subject to auction as grouped items, individual items composing the grouped items are listed in the item introduction field 410, and further check boxes 411 are appended to each item, as is shown in the drawing).  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625